DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
an input unit in claims 1, 2, 14, 16 is broadly and plainly interpreted to be a unit for or a means for performing input.  However, in light of the specification, an input unit 10 is interpreted to be a dual transistor T1 (see Fig. 3, [0052]); 
a node control unit in claims 1, 2, 16 is broadly and plainly interpreted to be a unit for or means for performing node control.  However, in light of the specification, a node control unit 20 is interpreted to be a circuit formed of transistors T2, 3, and T4 (see Fig. 3, [0053]); 
a first output unit in claims 1, 3, 4, 14, 16 is broadly and plainly interpreted to be a unit for or means for performing a first output.  However, in light of the specification, a first output unit 40 is interpreted to be a circuit formed of transistors T5 and T6 (see Fig. 3, [0055]); 
a second output unit in claims 1, 3, 4, 14, 16 is broadly and plainly interpreted to be a unit for or means for performing a second output.  However, in light of the specification, a second output unit 50 is interpreted to be a circuit formed of transistors T7 and T8 (see Fig. 3, [0055]); 
a forward and reverse control unit in claims 9, 19, and 20 is broadly and plainly interpreted to be a unit for or means for performing a forward or reverse action.  However, in light of the specification, a forward and reverse control unit 60 is interpreted to be a circuit formed of transistors T10 and T11 (see Fig. 9, [0066]). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, these limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a gate driver circuit. 
Independent claim 14, and its dependent claims, are drawn to the general notion of a display containing a gate driver circuit. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
Regarding independent claim 1, the particularly-significant, distinguishing structural and functional features are a gate driver circuit comprising a plurality of cascaded shift registers, wherein each of the plurality of cascaded shift registers comprises an input unit, a node control unit, a first output unit, and a second output unit; wherein a first terminal of the input unit is electrically connected to a signal input terminal, a control terminal of the input unit is electrically connected to a first signal terminal, a second terminal of the input unit is electrically connected to a first node, and the input unit is configured to control a voltage of the first node according to a voltage of the first signal terminal and a voltage of the signal input terminal; wherein a first terminal of the node control unit is electrically connected to the first node, a second terminal of the node control unit is electrically connected to the first signal terminal, a third terminal of the node control unit is electrically connected to a first power supply voltage terminal, a fourth terminal of the node control unit is electrically connected to a second power supply voltage terminal, a first control terminal of the node control unit is electrically connected to the first node, a second control terminal of the node control unit is electrically connected to a second signal terminal, a fifth terminal of the node control unit is electrically connected to a second node, and the node control unit is configured to control a voltage of the second node according to the voltage of the first node, the voltage of the first signal terminal, a voltage of the first power supply voltage terminal, a voltage of the second power supply voltage terminal, and a voltage of the second signal terminal; wherein a first terminal of the first output unit is electrically connected to the second power supply voltage terminal, a second terminal of the first output unit is electrically connected to a third signal terminal, a third terminal of the first output unit is electrically connected to a first output terminal, a first control terminal of the first output unit is electrically connected to the second node, a second control terminal of the first output unit is electrically connected to the first node, and the first output unit is configured to control a voltage of the first output terminal according to the voltage of the second power supply voltage terminal, a voltage of the third signal terminal, the voltage of the first node, and the voltage of the second node; and wherein a first terminal of the second output unit is electrically connected to the second power supply voltage terminal, a second terminal of the second output unit is electrically connected to a fourth signal terminal, a third terminal of the second output unit is electrically connected to a second output terminal, a first control terminal of the second output unit is electrically connected to the second node, a second control terminal of the second output unit is electrically connected to the first node, and the second output unit is configured to control a voltage of the second output terminal according to the voltage of the second power supply voltage terminal, a voltage of the fourth signal terminal, the voltage of the first node, and the voltage of the second node.
Regarding independent claim 14, the particularly-significant, distinguishing structural and functional features are a display panel, comprising a gate driver circuit, and the gate driver circuit comprising a plurality of cascaded shift registers, wherein each of the plurality of cascaded shift registers comprises an input unit, a node control unit, a first output unit, and a second output unit, wherein a first terminal of the input unit is electrically connected to a signal input terminal, a control terminal of the input unit is electrically connected to a first signal terminal, a second terminal of the input unit is electrically connected to a first node, and the input unit is configured to control a voltage of the first node according to a voltage of the first signal terminal and a voltage of the signal input terminal; wherein a first terminal of the node control unit is electrically connected to the first node, a second terminal of the node control unit is electrically connected to the first signal terminal, a third terminal of the node control unit is electrically connected to a first power supply voltage terminal, a fourth terminal of the node control unit is electrically connected to a second power supply voltage terminal, a first control terminal of the node control unit is electrically connected to the first node, a second control terminal of the node control unit is electrically connected to a second signal terminal, a fifth terminal of the node control unit is electrically connected to a second node, and wherein the node control unit is configured to control a voltage of the second node according to the voltage of the first node, the voltage of the first signal terminal, a voltage of the first power supply voltage terminal, a voltage of the second power supply voltage terminal, and a voltage of the second signal terminal; a first terminal of the first output unit is electrically connected to the second power supply voltage terminal, a second terminal of the first output unit is electrically connected to a third signal terminal, a third terminal of the first output unit is electrically connected to a first output terminal, a first control terminal of the first output unit is electrically connected to the second node, a second control terminal of the first output unit is electrically connected to the first node, and the first output unit is configured to control a voltage of the first output terminal according to the voltage of the second power supply voltage terminal, a voltage of the third signal terminal, the voltage of the first node, and the voltage of the second node; and a first terminal of the second output unit is electrically connected to the second power supply voltage terminal, a second terminal of the second output unit is electrically connected to a fourth signal terminal, a third terminal of the second output unit is electrically connected to a second output terminal, a first control terminal of the second output unit is electrically connected to the second node, a second control terminal of the second output unit is electrically connected to the first node, and the second output unit is configured to control a voltage of the second output terminal according to the voltage of the second power supply voltage terminal, a voltage of the fourth signal terminal, the voltage of the first node, and the voltage of the second node; wherein the display panel further comprising a plurality of pixel driver circuits arranged in an array, and wherein each of the plurality of pixel driver circuits comprises a first scanning signal terminal and a second scanning signal terminal, and wherein a first output terminal of a j-th stage shift register is electrically connected to first scanning signal terminals of the plurality of pixel driver circuits in a j-th row, and a second output terminal of the j-th stage shift register is electrically connected to the second scanning signal terminal of each of the plurality of pixel driver circuits in the j-th row, and j is a positive integer greater than or equal to 1; or, wherein each of the plurality of pixel driver circuits comprises a scanning signal terminal, wherein a first output terminal of a j-th stage shift register is electrically connected to the scanning signal terminal of each of the plurality of pixel driver circuits in a (2j−1)-th row, and a second output terminal of the j-th stage shift register is electrically connected to the scanning signal terminal of each of the plurality of pixel driver circuits in a 2j-th row, and j is a positive integer greater than or equal to 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Feng; Xuehuan, et al., US 20210358366 A1, describes a gate driver circuit formed of a plurality of cascaded registers, each formed of an input circuit, a control node circuit, and two output circuits, the output state of each controlled by an input signal and four of seven different clocks (see Figs. 8, 14, 15), but does not describe a pixel circuit or the exact register circuit and wiring of the instant application; 
Chen, Peng, et al., US 20210327321 A1, describes a gate driver circuit formed of a plurality of cascaded registers, each formed of an input circuit, a control node circuit, and two output circuits, the output state of each controlled by an input signal and three of four different clocks (see Figs. 7, 10, 11), but does not describe a pixel circuit or the exact register circuit and wiring of the instant application; 
Kim, Kyung-Min, et al., US 20190130848 A1, describes a gate driver circuit formed of a plurality of cascaded registers, each formed of an input circuit, a control node circuit, and two output circuits, the output state of each controlled by an input signal (see Figs. 3, 5, 6, [0076]), but does not describe seven distinct clocks or the exact register circuit and wiring of the instant application; 
Jeon, Jin, et al., US 20160125829 A1, describes a gate driver circuit formed of a plurality of cascaded registers, each formed of an input circuit, a control node circuit, and two output circuits, the output state of each controlled by an input signal (see Figs. 3, 5, 6, [0076]), but does not describe seven distinct clocks or the exact register circuit and wiring of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693